                                              USDC
       Case 1:20-cr-00127-GHW Document 51 Filed     SDNY Page 1 of 1
                                                09/21/20
                                              DOCUMENT
MEMORANDUM ENDORSED                           ELECTRONICALLY FILED
                                              DOC #:
      ÿÿ                                      DATE FILED: 9/21/2020
      ÿ
      ÿ
      ÿ            ÿ
      ÿ
      7265 ÿÿ123453ÿÿ               ÿ          ÿ           ÿ          ÿ          ÿ          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ5 51 65ÿÿ!"!###ÿ
      9825 ÿ8239 7 ÿ
      8362ÿÿ8 153ÿ
                                       ÿ
                                       ÿ
                                                  ÿ
                                                  ÿ
                                                              ÿ
                                                              ÿ
                                                                         ÿ
                                                                         ÿ
                                                                                    ÿ
                                                                                    ÿ
                                                                                               ÿ
                                                                                               ÿ  ÿÿ                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ289 5ÿÿÿ!"!#ÿÿÿÿ
                                                                                                                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ7$%&'(1$)*')+$,(-,.ÿ
      ÿ ÿ ÿ ÿ ÿ ÿ
      ÿ ÿ ÿ ÿ ÿ ÿ ÿ 012314516ÿ789ÿ7:7:ÿ
      ;<ÿ58ÿ
      =>?@ÿA61B>6Cÿ=@ÿD>>EFÿ
      G?H31Eÿ03I31FÿJHF36HK3ÿLMEB1ÿ
      0>M3N16?ÿJHF36HK3ÿ>OÿP1QÿR>6Sÿ
      T::ÿU1I6Vÿ036113ÿ
      P1QÿR>6S9ÿPRÿ8:::Wÿ ÿ
      ÿ
                                     3'ÿ%&X'YÿX$X'Zÿ[ÿÿ)&\$))<ÿ'Xÿ$(ÿ
      ÿ                                       ÿ8)ÿ#ÿ]ÿ
      ÿ
      J1I6ÿLMEB1ÿD>>EF^ÿ
      ÿ
      ÿ _ÿ61261F1?3ÿ̀?3>?H>ÿa1C1FÿI?Eÿb1?cI4H?ÿ=1H?6HKNÿ61261F1?3FÿdN6HF3HI?ÿ_6HeeI6C@ÿ_ÿQ6H31ÿ
      >?ÿ51NIVOÿ>Oÿ5>3NÿE1O1?F1ÿK>M?F1VÿI?EÿQH3Nÿ3N1ÿK>?F1?3ÿ>Oÿ3N1ÿA>f16?41?3ÿ61gM1F3H?Bÿ3NI3ÿ3N1ÿ
      d>M63ÿK>?EMK3ÿ3N1ÿK>?O161?K1ÿFKN1EMV1EÿO>6ÿ012314516ÿ7h9ÿ7:7:ÿI3ÿh^i:ÿ614>31VC@ÿÿ
      ÿ
      ÿ AHf1?ÿ3N1ÿ2I?E14HKÿI?EÿK>?K16?FÿI5>M3ÿN1IV3NÿI?EÿFIO13C9ÿ3N1ÿ2I63H1Fÿ61F21K3OMVVCÿ61gM1F3ÿ
      3NI3ÿ3N1ÿd>M63ÿK>?EMK3ÿ3N1ÿK>?O161?K1ÿ5CÿfHE1>@ÿÿj6@ÿ_6HeeI6CÿHFÿH?KI6K16I31EÿI?EÿH3ÿHFÿ4Cÿ
      M?E16F3I?EH?Bÿ3NI3ÿHOÿN1ÿHFÿ26>EMK1EÿO>6ÿIÿK>M63ÿfHFH39ÿ3N1?ÿN1ÿQHVVÿNIf1ÿ3>ÿgMI6I?3H?1ÿH?ÿ3N1ÿbkUÿ
      O>6ÿ8lÿEICF@ÿj6@ÿa1C1Fÿ61FHE1Fÿ>M3ÿ>OÿF3I31ÿI?EÿQ>MVEÿNIf1ÿ3>ÿ36If1VÿN>M6Fÿ3>ÿI331?EÿH?ÿ216F>?@ÿ
      ÿ
      ÿ mN1ÿ2I63H1Fÿ61K>B?He1ÿ3NI3ÿ51KIMF1ÿ>?1ÿE1O1?EI?3ÿHFÿH?KI6K16I31EÿI?Eÿ>?1ÿHFÿ?>3ÿ3NI3ÿÿ
      F12I6I31ÿfHE1>ÿK>?O161?K1Fÿ4HBN3ÿ51ÿ61gMH61E@ÿ_?ÿIEfI?K1ÿ>Oÿ3N1ÿd>M63ÿK>?O161?K19ÿQ1ÿQHVVÿK>?O16ÿ
      61BI6EH?Bÿ26>2>F1EÿEI31FÿI?En>6ÿFKN1EMVH?Bÿ61gM1F3F@ÿ
      ÿ
      ÿ _Oÿ3N1ÿO>61B>H?Bÿ4113FÿQH3NÿR>M6ÿ=>?>6oFÿI226>fIV9ÿ3N1?ÿQ1ÿ61F21K3OMVVCÿ61gM1F3ÿ3NI3ÿC>Mÿ
      B6I?3ÿ3NHFÿI22VHKI3H>?@ÿÿmNI?SÿC>MÿO>6ÿC>M6ÿK>?FHE16I3H>?ÿH?ÿ3NHFÿ4I3316@ÿ
      ÿ
      ÿ ÿ ÿ ÿ ÿ ÿ ÿ a1F21K3OMVVC9ÿ
      ÿ
      ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿÿÿÿnFnÿ
      ÿ
      ÿ ÿ ÿ ÿ ÿ ÿ ÿ JI?H1Vÿ0@ÿUI6S16ÿ
      ÿ
      dK^ÿIVVÿ2I63H1Fÿ5CÿpdqÿI?Eÿ14IHVÿ ÿ ÿ ÿ ÿ ÿ ÿ
      Application granted in part and denied in part. It is too late for the Court to convert the scheduled conference into a remote conference. As
      counsel for defendants and the United States are surely aware, such arrangements must be completed well in advance of the conference. The Court
      received this letter after the deadline to convert the in-person conference to a remote conference, and the Court has already ordered the production
      of the incarcerated defendant for the hearing. The Court is willing to conduct the hearing by remote means as to Mr. Reyes at 10:30 a.m. on
      September 29, 2020. Counsel is directed to file the appropriate written consent form in advance of the conference. The Court will issue a separate
      order scheduling the conference as to Mr. Reyes. With respect to Mr. Irizarry, the conference will proceed in person on the date and time originally
      scheduled. If the parties wish to conduct that hearing by remote means, further application should be made for the conference to take place by
      remote means and for an adjournment to permit the Court to schedule a remote conference. Any adjournment request should be accompanied by
      any request to exclude time under the Speedy Trial Act.
      SO ORDERED
      September 21, 2020
